Citation Nr: 1629573	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic lymphatic leukemia (CLL).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966 and from October 1990 to May 1991.  The Veteran also had numerous periods of active duty for training associated with his service in the West Virginia Air National Guard and was discharged from the Air National Guard in January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2010 and March 2014, the Board remanded the claim for further development.  The Board subsequently denied the claim in December 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the December 2014 Board decision.

The Board subsequently obtained an independent medical expert opinion in February 2016 along with an addendum opinion in May 2016.  The Veteran and his representative were sent copies of each opinion and provided 60 days to submit further evidence or argument.  The case has since been returned to the Board for further review.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of that proceeding is associated with the record.   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  

In January 2010, the Board directed the AOJ to take appropriate steps to secure all service treatment records and personnel records for the Veteran's periods of active service from December 1962 to December 1966 and from October 1990 to May 1991.  The Board also directed that, if there were no such records, the AOJ should make a specific finding and the documentation used in making that determination should be set forth in the claims file. 

In March 2010, the AOJ submitted a Personnel Information Exchange System (PIES) request to the National Personnel Records Center (NPRC) to obtain the Veteran's service personnel records.  In June 2010, the NPRC responded that there were no records for the Veteran at that location and recommended that the AOJ submit a request through the Defense Personnel Records Information Retrieval System (DPRIS).  The record reflects that the AOJ subsequently obtained service personnel records through DPRIS for the Veteran's period of service in the West Virginia Air National Guard.  However, the record contains no indication that a search was conducted for records from the Veteran's periods of active duty service.  

Furthermore, during the October 2009 Board hearing, the Veteran testified that he enlisted in the United States Reserves following his first period of active duty service.  There is no indication that the AOJ attempted to request service treatment records or service personnel records from the Veteran's Air Force Reserve unit.  Moreover, the AOJ did not make a specific finding or provide the Veteran proper notice of the inability to obtain service treatment records and service personnel records from his periods of active duty service.  Therefore, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his chronic lymphocytic leukemia (CLL) that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should contact the Veteran and request clarification regarding his service in the United States Air Force Reserves, including identification of the unit(s) and locations in which he served.  

3.  The AOJ should contact all appropriate sources, including the Veteran's Air Force Reserve unit and the Defense Personnel Records Imaging System (DPRIS), to request the Veteran's service treatment records and complete service personnel records for his periods of active service from December 1962 to December 1966 and from October 1990 to May 1991. 

If the records are still not available, the AOJ should make a specific finding to that effect.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  Required notice must be provided to the Veteran and his representative. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of any additional evidence obtained since the last supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




